DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 1/28/22 is acknowledged.
Response to Arguments
Applicant's arguments filed 01/28/22 have been fully considered but they are not persuasive. The applicant has amended the independent claims 1 and 8 claim to recite the limitation “the electrical lead including a longitudinal axis extending from a proximal end to a distal end, wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing” and argues that the art of Yakovlev applied in the previous rejection fails to teach the proximal and distal end being laterally offset from the housing. This argument is found non-persuasive, as Yakovlev teaches an alternative embodiment wherein the lead including the distal and proximal end being laterally offset from a housing as shown in figure 64 that clearly illustrates the lead being laterally offset from housing 4400 and a second embodiment illustrated in figure 69, wherein leads 4220 and housing 4200 are separable and connected by a connection hub, see rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakovlev et al (U.S. PG Pub 20170095667 A1).
Regarding claim 1, Yakovlev teaches an implantable tibial nerve stimulation device ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), comprising: a housing (Figure 64 and 66 teaches housing 4400 connected to the lead; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336]) including: electronic circuitry disposed within the housing (Figs 64 and 66 teaches electronic components and antennas are disposed in the housing 4400; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336]) and configured for delivering tibial nerve stimulation therapy ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), communication circuitry and related components disposed within the housing (Figs 64 and 66 teaches electronic components and antennas disposed in the housing 4400; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336] teaches the trialing interface being connected to the electrodes/leads to control stimulation operations and receive feedback), the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device ([0334]-[0335] teaches the trialing interface that can incorporate an algorithm and being connected to the electrodes/leads to control stimulation operations and receive feedback; [0339]); and a power source disposed within the housing ([0339] teaches the attachment element can comprise a power source such as a battery wherein the attachment elements can be the trialing interface 4400), wherein the housing includes a longitudinal axis (Figs 64 and 66 element 4400 teaches different housing configurations all having a longitudinal axis); and an electrical lead including at least one electrode (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations connected to the lead having electrodes 4230 disposed on the lead; Figs 64 and 66 teaches element 4400 teaches different housing configurations connected to the lead having electrodes 4220 disposed on the lead), the electrical lead including a longitudinal axis, extending from a proximal end to a distal end, wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis (Figs 64 and 66 element 4400 teaches different housing configurations connected to the lead 4220 having a distal and proximal end that is offset from any particular location of the housing where the lead does not attach. The lead having a longitudinal axis that is oriented in the same direction to the longitudinal axis), wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Figs 64 and 66 teaches an electrical connector between the electrodes and the electronics disposed in the housing; [0094] teaches the trialing interface connected to the electrodes to control stimulation parameters and receiving feedback; [0111];  [0334]-[0336] teaches the tailing interface having a housing and configured to control stimulation parameters and receive feedback; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation).
Regarding claim 2, Yakovlev teaches claim 1, wherein the electrical lead longitudinal axis is generally parallel to the housing longitudinal axis (Figs 64 and 66 element 4400 teaches different housing configurations connected to a lead 4220. The lead having a longitudinal axis that is generally parallel to the longitudinal axis of the housing as illustrated in the figures).
Regarding claim 3, Yakovlev teaches claim 1, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient device ([0053] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), and further wherein the electrical lead is configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 64 and 66 teaches an implantable nerve stimulation device having a housing with a length of 10-15mm and a long flexible lead, having electrodes disposed on the distal end, coupled to the housing. This device is configured such that a lead can be implanted to a location deeper in a patient than the housing, such that the housing can be positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia. Figs 49-50 and Figs 52-53 and Fig 66 and 69).
Regarding claim 4, Yakovlev teaches claim 1, further comprising a guidewire passageway configured to allow implantation of the implantable tibial nerve stimulation device over a guidewire, the guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead (Figs 60-62 teach embodiments of leads of the implantable device comprising a lead or a lead implantation sheath having a lumen extending from the proximal end of the lead to the distal end, where in a guidewire or stylet can be inserted, in order to assist with positioning and implantation of the implantable nerve stimulation device; [0310]).
Regarding claim 5, Yakovlev teaches claim 1, wherein the electrical lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device (Figs 48-50 and Figs 52-53 and 64 element 4220 a lead of an implantable nerve stimulator, capable of stimulation the tibial nerve, that is configured such that it can be received in a cradle of a delivery tool for implantation).
Regarding claim 6, Yakovlev teaches claim 1, further comprising a fixation element included with at least one of the housing or the electrical lead ([0079] teaches the implantable device having an anchor element to attach the lead to the tissue; [0107]; [0313] teaches the electrodes can be anchored or wrapped around target areas; [0332]; claim 354).
Regarding claim 7, Yakovlev teaches claim 1, wherein a proximal end of the electrical lead is coupled to a structure which is coupled to a proximal end of the housing (Figure 64 illustrates that the proximal end of the lead 4220 is coupled to a wired connector or even a docking elements that is then coupled to the proximal end of the housing 4400; [0335]-[0336]).
Regarding claim 8, Yakovlev teaches a system comprising: an implantable tibial nerve stimulation device ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), including: a housing (Figure 64 and 66 teaches housing 4400 connected to the lead; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336]) including: electronic circuitry disposed within the housing (Figs 64 and 66 teaches electronic components and antennas are disposed in the housing 4400; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336]) and configured for delivering tibial nerve stimulation therapy ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), communication circuitry and related components disposed within the housing (Figs 64 and 66 teaches electronic components and antennas disposed in the housing 4400; [0094] teaches the trialing interface comprising electronic components for controlling stimulation parameters and receiving feedback from the electrodes; [0111]; [0334]-[0336] teaches the trialing interface being connected to the electrodes/leads to control stimulation operations and receive feedback), the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device ([0334]-[0335] teaches the trialing interface that can incorporate an algorithm and being connected to the electrodes/leads to control stimulation operations and receive feedback; [0339]); and a power source disposed within the housing ([0339] teaches the attachment element can comprise a power source such as a battery wherein the attachment elements can be the trialing interface 4400), wherein the housing includes a longitudinal axis (Figs 64 and 66 element 4400 teaches different housing configurations all having a longitudinal axis); and an electrical lead including at least one electrode (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations connected to the lead having electrodes 4230 disposed on the lead; Figs 64 and 66 teaches element 4400 teaches different housing configurations connected to the lead having electrodes 4220 disposed on the lead), the electrical lead including a longitudinal axis, extending from a proximal end to a distal end, wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis (Figs 64 and 66 element 4400 teaches different housing configurations connected to the lead 4220 having a distal and proximal end that is offset from any particular location of the housing where the lead does not attach. The lead having a longitudinal axis that is oriented in the same direction to the longitudinal axis), wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Figs 64 and 66 teaches an electrical connector between the electrodes and the electronics disposed in the housing; [0094] teaches the trialing interface connected to the electrodes to control stimulation parameters and receiving feedback; [0111];  [0334]-[0336] teaches the tailing interface having a housing and configured to control stimulation parameters and receive feedback; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation); and 14Attorney Docket No. 4944.375US02 (A0002264US02)an implant tool including: an outer sheath (Fig 72 element 4512 teaches an outer sheath surround a needle 4510 that functions as an inner sheath; [0330] teaches a means for implanting the lead wherein a removable needle has an outer sheath); and an inner sheath, the inner sheath including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device (Fig 71 and 72 element 4510 teaches an implantation needle that functions as a sheath and can be split to allow for removal of the needle while the lead remains; [0330] teaches the needle functions as a sheath, wherein the needle can be split down the middle after delivering the lead to the intended location, allowing the removal of the needle carrying the lead without removing the housing or lead with it; Fig 71 and 72 element 4510 show the unique configuration of the needle comprising a cradle to selective hold the lead for implantation; [0330] teaches that the needle can hold and implant a lead that is separated from the housing and then after implantation of the lead and removal of the outer sheath and needle connect the lead and housing components).
Regarding claim 9, Yakovlev teaches claim 8, wherein the outer sheath of the implant tool is slidingly engage able with the inner sheath of the implant tool, the outer sheath being slidable with respect to the inner sheath so as to deliver the implantable tibial nerve stimulation device to a target implant location (Fig 72 element 4510 teaches an implantation needle that functions as a sheath and an outer sheath or tubing that wraps around the needle, being made of silicone, plastic or other material. The configuration of these two components shows the sheath and needle being slidably engaged and would allow the needle to be at least partially slidable through the sheath or tubing that is wrapped around the needle; [0330] teaches the needle functions as a sheath, wherein the needle can be split down the middle after delivering the lead to the intended location, having an outer sheath or tubing made of plastic or other like materials wrapped around the outside of the needle).
Regarding claim 10, Yakovlev teaches claim 8, wherein the electrical lead longitudinal axis of the implantable tibial nerve stimulation device is generally parallel to the housing longitudinal axis of the implantable tibial nerve stimulation device (Figs 64 and 66 element 4400 teaches different housing configurations connected to a lead 4220. The lead having a longitudinal axis that is generally parallel to the longitudinal axis of the housing as illustrated in the figures).
Regarding claim 11, Yakovlev teaches claim 8, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient device ([0053] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), and further wherein the housing and electrical lead are configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 48 teaches an implantable nerve stimulation device having a housing with a length of 10-15mm and a long flexible lead, having electrodes disposed on the distal end, coupled to the housing. This device is configured such that a lead can be implanted to a location deeper in a patient than the housing, such that the housing can be positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia. Figs 49-50 and Figs 52-53; Figure 64 and 66 teach that the wired connection of the housing 4400 to the lead separates the components such that the lead 4220 comprising the electrodes can be implanted below the fascia layer in the ankle while the housing 4400 can be placed superficial to the fascia layer in the ankle).
Regarding claim 12, Yakovlev teaches claim 8, further comprises a guidewire passageway configured to allow implantation of the implantable tibial nerve stimulation device over a guidewire, the guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead (Figs 60-62 teach embodiments of leads of the implantable device comprising a lead or a lead implantation sheath having a lumen in it for a guidewire or stylet, in order to assist with positioning and implantation of the implantable nerve stimulation device; [0310]).
Regarding claim 13, Yakovlev teaches claim 8, wherein the implant tool is configured to be advanced over a guidewire with the implantable tibial nerve stimulation device carried in the cradle of the implant tool ([0318]-[0322] teaches a method for implanting the device, wherein a needle and needle stylet are used to position and advance the needle into the target placement site for implantation of the device; [0324] teaches a guidewire instead of a stylet can be used for the lead insertion; [0325] teaches a guiding tube or sheath can be used for lead positioning and implanting; [0326 teaches using a combination of a guidewire and sheath for lead implantation; [0328]).
Regarding claim 14, Yakovlev teaches claim 8, wherein a proximal end of the electrical lead of the implantable tibial nerve stimulation device is coupled to a structure which is coupled to a proximal end of the housing of the implantable tibial nerve stimulation device (Figure 64 illustrates that the proximal end of the lead 4220 is coupled to a wired connector or even a docking elements that is then coupled to the proximal end of the housing 4400; [0335]-[0336]).
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by another embodiment of Yakovlev et al (U.S. PG Pub 20170095667 A1) which will now be referred to as Yakovlev2.
Regarding claim 1, Yakovlev2 teaches an implantable tibial nerve stimulation device ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), comprising: a housing ([0070] teaches the implantable device having a sealed housing connecting to a lead; [0163]-[0165]; [0167]-[0168]; Figs 48-50, 52-53 and 69 teaches element 4200 teaches different housing configurations connected to the lead. Wherein Figure 69 is an embodiment that can incorporate the elements of the other illustrated implantable devices taught but wherein the lead 4220 and housing element 4200 are separate components coupled together by a connector) including: electronic circuitry disposed within the housing (Figs 48-50, 52-53, and 69 teaches electronic components 4241 and antennas 4240 disposed in the housing 4200; [0308] teaches the housing holds circuits and antennas for controlling the stimulation device) and configured for delivering tibial nerve stimulation therapy ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), communication circuitry and related components disposed within the housing (Figs 48-50, Figs 52-53 and 69 teaches electronic components 4241 and antennas 4240  disposed in the housing 4200; [0308] teaches the housing holds circuits and antennas for controlling the stimulation device), the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device ([0013] teaches the system comprising an external device to wirelessly supply power, communicate operation programs and receive feedback from the implants; [0298] teaches the external device using antennas to communicate with the implanted device; [0342]); and a power source disposed within the housing ([0013] teaches the miniature implantable device using an external power source to recharge batteries in the device or charge capacitors; [0227] teaches the implantable device comprising local energy storage such as batteries or capacitors; [0245]; [0308] teaches the implantable device comprising one or more housings with one or more energy stargaze elements), wherein the housing includes a longitudinal axis (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations all having a longitudinal axis); and an electrical lead including at least one electrode (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations connected to the lead having electrodes 4230 disposed on the lead), the electrical lead including a longitudinal axis, extending from a proximal end to a distal end, wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis, and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis (Figures 68 and 69 teach an embodiment, wherein the leads 4220, each having a proximal and distal end are connected to the housing 4200 such that they are offset from any particular location from the housing where the lead since they are all couple to the housing by a connection hub 4300 and interposers 4300a, and therefore at least one if not all are laterally offset to some portion of the housing, wherein multiple leads have a longitudinal axis that is oriented in the same direction to the longitudinal axis of the housing), wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Fig 49 and 50 element 4310 teaches an electrical connector between the electrodes and the electronics disposed in the housing; [0308]; [0315] teaches the lead and electrodes are electrically connected to the circuits of the housing to deliver signals to the electrodes for stimulation; [0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0338]; [0342]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation).
Regarding claim 2, Yakovlev2 teaches claim 1, wherein the electrical lead longitudinal axis is generally parallel to the housing longitudinal axis (Figs 69 element 4200 teaches leads 4220 are connected to the housing 4200 by connector hubs and interposers, wherein the leads can be in a configuration such that the some of leads have a longitudinal axis that is generally parallel to the longitudinal axis of the housing).
Regarding claim 3, Yakovlev2 teaches claim 1, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient device ([0053] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), and further wherein the housing and electrical lead are configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 48 teaches an implantable nerve stimulation device having a housing with a length of 10-15mm and a long flexible lead, having electrodes disposed on the distal end, coupled to the housing. This device is configured such that a lead can be implanted to a location deeper in a patient than the housing, such that the housing can be positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia. Figs 49-50 and Figs 52-53).
Regarding claim 4, Yakovlev2 teaches claim 1, further comprising a guidewire passageway configured to allow implantation of the implantable tibial nerve stimulation device over a guidewire the guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead (Figs 60-62 teach embodiments of leads of the implantable device comprising a lead or a lead implantation sheath having a lumen starting at the proximal end and extending to the distal end such that a guidewire or stylet can be introduced, in order to assist with positioning and implantation of the implantable nerve stimulation device; [0310]).
Regarding claim 5, Yakovlev2 teaches claim 1, wherein the electrical lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device (Figs 48-50, 52-53, and 69 element 4220 a lead of an implantable nerve stimulator, capable of stimulation the tibial nerve, that is configured such that it can be received in a cradle of a delivery tool for implantation).
Regarding claim 6, Yakovlev2 teaches claim 1, further comprising a fixation element included with at least one of the housing or the electrical lead ([0079] teaches the implantable device having an anchor element to attach the lead to the tissue; [0107]; [0313] teaches the electrodes can be anchored or wrapped around target areas; [0332]; claim 354).
Regarding claim 7, Yakovlev2 teaches claim 1, wherein a proximal end of the electrical lead is coupled to a structure which is coupled to a proximal end of the housing (figure 68 and 69 illustrates a connector hub attached to the housing 4200 wherein the proximal end of the lead 4220 is coupled to the hub and wherein the hub is coupled to the proximal end of the housing; [0313] teaches the connector hubs can connect leads to housing; [0340] teaches interposer components 4300a and/or devices can also be used by mating with the implant housing 4200 and leads 4220).
Regarding claim 8, Yakovlev2 teaches a system comprising: an implantable tibial nerve stimulation device ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), including: a housing ([0070] teaches the implantable device having a sealed housing connecting to a lead; [0163]-[0165]; [0167]-[0168]; Figs 48-50, 52-53 and 69 teaches element 4200 teaches different housing configurations connected to the lead. Wherein Figure 69 is an embodiment that can incorporate the elements of the other illustrated implantable devices taught but wherein the lead 4220 and housing element 4200 are separate components coupled together by a connector) including: electronic circuitry disposed within the housing (Figs 48-50, 52-53, and 69 teaches electronic components 4241 and antennas 4240 disposed in the housing 4200; [0308] teaches the housing holds circuits and antennas for controlling the stimulation device) and configured for delivering tibial nerve stimulation therapy ([0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), communication circuitry and related components disposed within the housing (Figs 48-50, Figs 52-53 and 69 teaches electronic components 4241 and antennas 4240  disposed in the housing 4200; [0308] teaches the housing holds circuits and antennas for controlling the stimulation device), the communication circuitry and related components configured for at least one of receiving programming instructions from an external programmer or providing feedback to an external device ([0013] teaches the system comprising an external device to wirelessly supply power, communicate operation programs and receive feedback from the implants; [0298] teaches the external device using antennas to communicate with the implanted device; [0342]); and a power source disposed within the housing ([0013] teaches the miniature implantable device using an external power source to recharge batteries in the device or charge capacitors; [0227] teaches the implantable device comprising local energy storage such as batteries or capacitors; [0245]; [0308] teaches the implantable device comprising one or more housings with one or more energy stargaze elements), wherein the housing includes a longitudinal axis (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations all having a longitudinal axis); and an electrical lead including at least one electrode (Figs 48-50 and Figs 52-53 element 4200 teaches different housing configurations connected to the lead having electrodes 4230 disposed on the lead), the electrical lead including a longitudinal axis, extending from a proximal end to a distal end, wherein each of the proximal end and the distal end of the electrical lead are laterally offset from the housing and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis, and further wherein the electrical lead longitudinal axis is generally oriented in the same direction as the housing longitudinal axis (Figures 68 and 69 teach an embodiment, wherein the leads 4220, each having a proximal and distal end are connected to the housing 4200 such that they are offset from any particular location from the housing where the lead since they are all couple to the housing by a connection hub 4300 and interposers 4300a, and therefore at least one if not all are laterally offset to some portion of the housing, wherein multiple leads have a longitudinal axis that is oriented in the same direction to the longitudinal axis of the housing), wherein the electrical lead is connected to the electronic circuitry disposed within the housing such that the tibial nerve stimulation therapy is deliverable via the at least one electrode (Fig 49 and 50 element 4310 teaches an electrical connector between the electrodes and the electronics disposed in the housing; [0308]; [0315] teaches the lead and electrodes are electrically connected to the circuits of the housing to deliver signals to the electrodes for stimulation; [0054] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0338]; [0342]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation); and 14Attorney Docket No. 4944.375US02 (A0002264US02)an implant tool including: an outer sheath (Fig 72 element 4512 teaches an outer sheath surround a needle 4510 that functions as an inner sheath; [0330] teaches a means for implanting the lead wherein a removable needle has an outer sheath); and an inner sheath, the inner sheath including a cradle portion configured to selectively carry the implantable tibial nerve stimulation device (Fig 71 and 72 element 4510 teaches an implantation needle that functions as a sheath and can be split to allow for removal of the needle while the lead remains; [0330] teaches the needle functions as a sheath, wherein the needle can be split down the middle after delivering the lead to the intended location, allowing the removal of the needle carrying the lead without removing the housing or lead with it; Fig 71 and 72 element 4510 show the unique configuration of the needle comprising a cradle to selective hold the lead for implantation; [0330] teaches that the needle can hold and implant a lead that is separated from the housing and then after implantation of the lead and removal of the outer sheath and needle connect the lead and housing components).
Regarding claim 9, Yakovlev2 teaches claim 8, wherein the outer sheath of the implant tool is slidingly engage able with the inner sheath of the implant tool, the outer sheath being slidable with respect to the inner sheath so as to deliver the implantable tibial nerve stimulation device to a target implant location Fig 72 element 4510 teaches an implantation needle that functions as a sheath and an outer sheath or tubing that wraps around the needle, being made of silicone, plastic or other material. The configuration of these two components shows the sheath and needle being slidably engaged and would allow the needle to be at least partially slidable through the sheath or tubing that is wrapped around the needle; [0330] teaches the needle functions as a sheath, wherein the needle can be split down the middle after delivering the lead to the intended location, having an outer sheath or tubing made of plastic or other like materials wrapped around the outside of the needle).
Regarding claim 10, Yakovlev2 teaches claim 8, wherein the electrical lead longitudinal axis is generally parallel to the housing longitudinal axis (Figs 69 element 4200 teaches leads 4220 are connected to the housing 4200 by connector hubs and interposers, wherein the leads can be in a configuration such that the some of leads have a longitudinal axis that is generally parallel to the longitudinal axis of the housing).
Regarding claim 11, Yakovlev2 teaches claim 8, wherein the implantable tibial nerve stimulation device is configured to be implanted in an ankle region of a patient device ([0053] teaches the implantable stimulation devices are implanted at a tibial nerve site for tibial nerve stimulation; [0095]; [0295]; [0348] teaches the implantable devices can be placed in a position for tibial nerve stimulation), and further wherein the housing and electrical lead are configured and arranged such that the implantable tibial nerve stimulation device can be implanted such that the housing is positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia (Fig 48 teaches an implantable nerve stimulation device having a housing with a length of 10-15mm and a long flexible lead, having electrodes disposed on the distal end, coupled to the housing. This device is configured such that a lead can be implanted to a location deeper in a patient than the housing, such that the housing can be positioned superficial to a fascia layer in the ankle region and such that the at least one electrode is positioned below the fascia. Figs 49-50; 52-53; and 69).
Regarding claim 12, Yakovlev2 teaches claim 8, further comprises a guidewire passageway configured to allow implantation of the implantable tibial nerve stimulation device over a guidewire, the guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead. (Figs 60-62 teach embodiments of leads of the implantable device comprising a lead or a lead implantation sheath having a lumen that extends from the proximal end of the lead to the distal end, configured to have a guidewire or stylet inserted, in order to assist with positioning and implantation of the implantable nerve stimulation device; [0310]).
Regarding claim 13, Yakovlev2 teaches claim 8, wherein the electrical lead is configured to be received in a cradle of a delivery tool for implantation of the implantable tibial nerve stimulation device (Figs 48-50, 52-53, and 69 element 4220 a lead of an implantable nerve stimulator, capable of stimulation the tibial nerve, that is configured such that it can be received in a cradle of a delivery tool for implantation).
Regarding claim 14, Yakovlev2 teaches claim 8, wherein a proximal end of the electrical lead is coupled to a structure which is coupled to a proximal end of the housing (figure 68 and 69 illustrates a connector hub attached to the housing 4200 wherein the proximal end of the lead 4220 is coupled to the hub and wherein the hub is coupled to the proximal end of the housing; [0313] teaches the connector hubs can connect leads to housing; [0340] teaches interposer components 4300a and/or devices can also be used by mating with the implant housing 4200 and leads 4220).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792